Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 7/29/22, Applicant amended claims 1, 3-4, 11, 13, and 16, canceled claims 5, 12, and 17-18, and added no new claims.  Claims 1, 3-4, 6-11, 13-16, and 19-20 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for providing an element of security related to file system operations by considering letter case of a file name: determining whether the directory is assigned the directory-specific case sensitive designation or the directory-specific case insensitive designation comprises checking an attribute assigned to the directory; and 
the attribute is referred to by an access control list defining user accounts or group accounts to be governed by the directory-specific case sensitive designation or the directory-specific case insensitive designation; and based on a determination that the case sensitive match does not exist in the directory and that the case insensitive match exists between the file name identified by the second component of the path name and the file name associated with the file contained in the directory, perform the file system operation in association with the file contained in the directory, wherein the file name associated with the file contained in the directory is designated as a preferred case insensitive match so the file system operation is performed on the file rather than one or more other files in the directory that also have one or more corresponding file names that are case insensitive matches; and receiving an instruction to associate a first designation with a first directory in the file system and to associate a second designation with the second directory in the file system, the instruction generated based on user input, wherein: the first designation indicates that the first directory is prohibited from containing two or more files with case varying duplicate file names and the second designation indicates that the second directory is allowed to contain two or more files with case varying duplicate file names; and the user input is provided via a user account or a group account listed in an access control list associated with the first directory and the second directory, the access control list defining user accounts or group accounts that have permission to designate the first directory as a directory that is prohibited from containing the two or more files with the case varying duplicate file names.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for providing an element of security related to file system operations by considering letter case of a file name.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Calder et al (US 20150324386) teaches shared access to files between nodes in a network using an SFA or a REST protocol which include metadata about data content having naming conventions to facilitate access across protocols, does not teach an access control list for the metadata naming conventions or preference indicators for the data content files (paragraphs 0015, 0044, 0058-0063 figure 2C); and 
	Yu (US 20070294388) teaches attributes for case-sensitive or case-insensitive names for files in an LDAP environment, does not teach an access control list for said filenames or preference indicators for said files (paragraph 0052).


Responses to Applicant’s Remarks
	Regarding objection to claim 17 for unclear language, in view of Applicant canceling claim 17, this objection is withdrawn.  Regarding rejections of claims 104, 6-11, 15-17, and 19-20 under 35 U.S.C. 102 by Wang, Applicant’s amendments overcome Wang’s teachings, in particular moving up subject matter from dependent claims 2, 5, 12, and 17-18 reciting access control lists and a preference case match for a file name.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        8/24/22